Appellant has filed a motion for rehearing, which, because of its courtesy, and the extreme penalty the conviction carries, has caused us to carefully re-examine the record. Regarding the alleged misconduct of the jury, we think nothing can with profit be added to what was said in our original opinion. The conclusion then reached and announced has only been confirmed as the result of further consideration.
In the motion there is called to our attention certain evidence which goes to the impeachment of the state's witness Argota in that appellant's witnesses gave testimony that Argota had made statements to them regarding incidents leading up to the killing which were contradictory of his evidence at the trial. There is in the record the state's testimony supporting Argota that he had made to others substantially the same statements regarding the matter as was given in evidence by him before the jury. This presented an issue which the jury could consider in determining the credibility of Argota and the weight to be given his testimony, when considered in connection with all the other circumstances in evidence before them, but as found in the record before us would *Page 329 
furnish no adequate ground for interference with the verdict nor the judgment based thereon.
The motion for rehearing is overruled.
Overruled.